DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 8, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2012/0327042 to Harley et al. (Harley).
As to claim 1, Harley discloses an input device comprising: 
a communicator for communicating with an electronic device (Para. 0063, the calculation can include the stylus transmitting its sensor reading via wired or wireless communication to a processor, the panel transmitting its sensor reading also to the processor); 
a pen tip provided on one end portion of the input device (Fig. 2, 4, Para. 0035, tip electrode, 214); 
an electrode part provided at a position spaced apart at a predetermined interval from the pen tip (Fig. 2, 4; Para. 0035, ring electrode, 216); and 
a processor configured to apply a predetermined frequency signal to the electrode part (Fig. 18, Para. 0081, mixer 1883 to demodulate the capacitance reading with an in-phase demodulation frequency component, and mixer 1887 to demodulate the capacitance reading with a quadrature demodulation frequency component), and 
wherein the capacitance changes according to the tilting degree of the input device (Fig. 5; Para. 0043-0045, stylus orientation determined according to the capacitance of the electrodes).
As to claim 6, Harley discloses an electronic system comprising an input device and an electronic device communicating with the input device, which comprises: 
an input device that includes a pen tip provided on one end portion of the input device (Fig. 2, 4, Para. 0035, tip electrode, 214), an electrode part provided at a position spaced apart at a predetermined interval from the pen tip (Fig. 2, 4; Para. 0035, ring electrode, 216), and an oscillator configured to apply a predetermined frequency signal to the electrode part, and output the signal of which frequency changed according to a capacitance formed between the electrode part and the electronic device (Fig. 18, Para. 0081, mixer 1883 to demodulate the capacitance reading with an in-phase demodulation frequency component, and mixer 1887 to demodulate the capacitance reading with a quadrature demodulation frequency component), and transmits the output signal of the oscillator to the electronic device (Para. 0063, the calculation can include the stylus transmitting its sensor reading via wired or wireless communication to a processor, the panel transmitting its sensor reading also to the processor); and 

As to claim 12, Harley discloses a control method of an input device comprising: 
applying a predetermined frequency signal to an electrode part spaced apart at a specific interval from a pen tip provided on one end portion of the input device (Para. 0083, the scan logic 1910 can control the transmit section 1914 to generate the stimulation signals 1916 at various frequencies and phases that can be selectively applied to rows of the touch panel 1924); and 
transmitting, to the electronic device, the signal of which frequency changed according to a capacitance formed between the electrode part and the electronic device (Para. 0063, the calculation can include the stylus transmitting its sensor reading via wired or wireless communication to a processor, the panel transmitting its sensor reading also to the processor), 
wherein the capacitance changes according to the tilting degree of the input device (Fig. 5; Para. 0043-0045, stylus orientation determined according to the capacitance of the electrodes).

As to claim 5, Harley discloses an input device of claim 1, wherein the input device is implemented as a stylus pen of an active type (Fig. 2, 4, Para. 0035, stylus, 210).

Harley discloses an electronic system of claim 6, wherein the electronic device determines a tilt of the input device by comparing a reference frequency and the frequency of the output signal received from the input device (Fig. 5; Para. 0045, look up tables for determining tilt).

As to claim 9, Harley discloses an electronic system of claim 7, wherein the reference frequency is the frequency of the output signal of the oscillator in a state wherein the input device is at a predetermined angle with respect to the electronic device (Fig. 10; Para. The orientation of the stylus relative to the panel can then be calculated based on the two sensed orientations (1030)).

Allowable Subject Matter
Claims 2-4, 7, 10, 11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 7, and 13 disclose “wherein the processor includes an RC oscillator, and the capacitance formed between the electrode part and the electronic device operates as a capacitance of the RC oscillator,” which is not found in the prior art.
Claims 3, 10, and 14, of which claims 4, 11 and 15 are dependent, disclose “wherein the electrode part includes a first sub electrode and a second sub electrode that are spaced apart from each other and the processor is configured to: apply a first frequency signal to the first sub electrode and apply a second frequency signal to the second sub electrode, and transmit, to the electronic device, the first frequency signal of which frequency changed according to a first capacitance formed between the first sub electrode and the electronic device and the second frequency signal of which frequency changed according to a second capacitance formed between the second sub electrode and the electronic device,” which is not found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LISA S LANDIS/           Examiner, Art Unit 2626